Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the implied phrase “is disclosed.”  Correction is required.  See MPEP § 608.01(b).
Specification
1.	The disclosure is objected to because of the informalities such as typographical error(s).  For example, the issued date of US Pat. No. 8,601,895 cited in the Background (see Pub. No. US 20210010415 (Pub.’415) of this application at ¶ 3) should have been changed to December 10, 2013.  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (PHOSITA).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181(I), claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: drive element in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) Amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f)
or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or 
(b) Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. 	The term “kinetic energy” in claims 1, 9, 17 and 18 is a subjective term.  As noted, the plain meaning (MPEP § 2111.01) of the term “kinetic energy” is, e.g., “energy which a body possesses by virtue of being in motion” from common dictionaries such as google.com. attached In addition, it is common knowledge in the art that the kinetic energy of an object is dependent upon the relationship between the object and the observer’s frame of reference (see, e.g., publication such as “Kinetic energy” in wikipedia.com. attached).  Thus, based on Applicant’s FIGS. 2-5, the PHOSITA may envision different frames of references in order to determine the kinetic energy of Applicant’s flywheel 204.  It is unclear which reference frame within a full spectrum of possible reference frames is used to calculate or determine the claimed kinetic energy.  Whether a particular reference frame is covered by the claims would depend upon the unrestrained, subjective opinion of a particular individual purported to be practicing the invention.  Please see MPEP §§ 2173.02 and 2173.05(IV).  Cf., Halliburton Energy Servs., 514 F.3d at 1255, 85 USPQ2d at 1663 cited in MPEP 2173.05(g) (a claim that included the term "fragile gel" was found to be indefinite because the definition of the term in the specification was functional, i.e., the fluid is defined by what it does rather than what it is ("ability of the fluid to transition quickly from gel to liquid, and the ability of the fluid to suspend drill cuttings at rest"), and it was ambiguous as to the requisite degree of the fragileness of the gel, the ability of the gel to suspend drill cuttings (i.e., gel strength), and/or some combination of the two.).
b.	The term “kinetic energy” in claims 1, 9 and 17-18 is indefinite because the claim(s) and/or the specification provide(s) no clear guidance as to what methodology (reference) is used to calculate or determine the claimed “kinetic energy” as seen in Pub.’415 at, e.g., ¶¶ 6-7, 21, 28, 32, 45-47, 50 and 53-54.   See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; “magnetic fuzz” in non-precedential Iqasr LLC. v. Wendt Corp., Case No. 2019-2227, Fed. Cir. 9/15/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.  
c.	Claim limitation “drive element” in claims 1 and 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As noted, the specification disclosed the drive element as follows (Pub.’415 ¶ 20):
As described herein, variable drive system 202 may include a variable drive. While some examples described herein may refer to such as a variable drive as being a continuously variable transmission (CVT), the variable drive of variable drive system 202 may include a mechanical adjustable speed drive, a hydraulic adjustable speed drive, a hydraulic parallel path variable transmission, a hydrostatic drive, an electrical drive, and/or type of variable drive. The variable drive may include a first variable pulley (e.g., a primary drive of a CVT), a second variable pulley (e.g., a secondary drive of a CVT), and a drive element (e.g., a belt, a cable, a chain, and/or the like) coupled to the first variable pulley and the second variable pulley.   (Emphases added) 

On the one hand, the terms “e.g.” and “and/or the like” indicate that the listed elements in the specification are not exhaustive, i.e., non-limiting.  See Iqasr LLC. v. Wendt Corp. supra (footnote 5).  Applicant’s general list of the drive element would not “reasonably lead” the PHOSITA to any particular drive element that achieves the claimed functions.   Cf., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species) cited in MPEP § 2163; and a laundry list of sensors in non-precedential Creative Kingdoms, LLC. v. ITC, Fed. Cir., No. 2014-1072 (12/19/2014).  On the other hand, it is unclear what structure is “like” a belt, a cable, a chain but is not the belt, the cable, the chain.  Cf., Ex parte Caldwell, 1906 C.D. 58 (Comm'r Pat. 1906) (The phrase “or the like” renders the claim indefinite because the claimed apparatus includes elements not actually disclosed (those encompassed by “or the like”)) cited in MPEP § 2173.05(d).
Since the claim term “drive element” fails to recite sufficiently definite structure or else recites function without reciting sufficient structure for performing that function; therefore, the claims are indefinite.  Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) cited in MPEP § 2181.  See the generic terms such as “element” and “member” in Mas-Hamilton Group Inc. v. LaGard Inc., 48 USPQ2d 1010, 1016 (Fed. Cir. 1998); “mechanism” in Welker Bearing Co. v. PHD Inc., 89 USPQ2d 1289, 1294 (Fed. Cir. 2008) and Massachusetts Institute of Technology v. Abbacus Software, 80 USPQ2d 1225, 1231 (Fed. Cir. 2006); “device” in Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 112 USPQ2d 1617 (Fed. Cir. 2014); and “module” in Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015). 
Applicant may:
                 (i)  Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
                 (ii)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
      (iii)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that the PHOSITA would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
       (i)   Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
       (ii)  Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
d. 	The functional limitation:
setting, based on an operating mode of the machine, a first engagement radius of a first variable pulley of a variable drive;
setting, based on the operating mode, a second engagement radius of a second variable pulley of the variable drive; and 
causing, based on the operating mode, a clutch system to engage at least one of: 
  an engine drive clutch of an engine of the power system, or 
  a flywheel drive clutch of a flywheel of the power system. 
in claim 15 is unclear because it merely states a function without providing an indication as to how the function (a clutch system to engage…) is performed.  The recited function does not follow from the structures recited in the claim.  Thus, it is unclear whether the function requires some other structure(s) or is simply an inherent result of the operating of the variable drive system in a certain manner.   See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239 cited in MPEP § 2181. 
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by Wesolowski et al. (US 20170174066 corresponding to US 9,950,694 cited as
X Category in the Written Opinion of the International Searching Authority in Applicant’s corresponding PCT/US2020/039229). 
Claim 1
Wesolowski teaches a variable drive system (520, 528, 570, FIG. 5; ¶ 50 et seq.) to drive an accessory drive (542, FIG. 5, ¶ 50 et seq.) of a machine (520, 528, 570), the variable drive system (520, 528, 570) comprising: 
a first variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72) to be 
mechanically coupled to the accessory drive (542) and an engine output (514, FIG. 5, ¶ 50) of an engine (504, FIG. 5, ¶ 50 et seq. by an intermediate member 540, FIG. 5, ¶¶ 50-53, 77, 81-82);
a second variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72) to be mechanically coupled to a flywheel (502, ¶¶ 50, 74-82); and 
a drive element, i.e., a belt between each of the pulleys (not shown, ¶¶ 45-46, 53-54, 58-59, 66-67, 71-72) to rotate, according to a clutch system (520, 528, FIG. 5, ¶ 50 et seq.), about the first variable pulley (not shown) and the second variable pulley (not shown) to at least one of: 
drive the second variable pulley (of 570, not shown) to charge the flywheel (502) with energy, or
drive the first variable pulley (of 570, not shown) via energy from the flywheel (502). 
Ibid. abstract, ¶¶ 2-9, 74, 77-84, claims 1-15.  
As noted, Wesolowski teaches a transfer of energy to and from the flywheel.   Wesolowski’s energy inherently includes kinetic energy as seen, e.g., in US 3,672,244 of Nasvytis, or at ¶¶ 3 and 33 of US 20140045651 of Jacobson.  See MPEP § 2131.01.
Claim 1 is anticipated by Wesolowski because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Wesolowski.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131.  On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  On the other hand, when the claim recites alternatives, that claim is anticipated by using the prior art that teaches one alternative.  Brown v. Air Products and Chemicals Inc., 60 USPQ2d 501(CAFC 2001). 
Claim 2
The clutch system (520, 528, FIG. 5) is configured to at least one of: enable a transfer of power associated with the engine (504), or enable a transfer of power associated with the flywheel 502 (FIG. 5).  On the other hand, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.   
Claim 3
The clutch system (520, 528) is mechanically coupled to the engine output (514, FIG. 5) between the engine (504) and the first variable pulley (of 570, FIG. 5).   In addition, note that the term “coupling” or “coupled” generically describes a connection, and does not require a mechanical or physical coupling.  See Johnson Worldwide Assocs., Inc. v. Zebco Corp., 175 F.3d 985, 992 [50 USPQ2d 1607] (Fed. Cir. 1999) and General Electric Co. v. ITC, 101 USPQ2d 1790 (Fed. Cir. 2012).  See also nonprecedential Polygroup Limited MCO v. Willis Electric Co., LTD., Case Nos. 2021-1401 and 2021-1402 (Fed. Cir. 1/19/2022) (The term “coupling” is broad enough to mean mechanically connecting or electrically connecting or both.).  
Claim 9
Wesolowski teaches a power system (500, FIG. 5, ¶ 49) to drive an accessory drive (542, ¶ 50) of a machine (520, 528, 570, ¶ 50), the power system (500) comprising: 
an engine (504, ¶ 50) configured to provide power via an engine output (514, ¶ 50); 
a flywheel (502, ¶¶ 50-53, 77, 81-82) configured to store kinetic energy; 
a clutch system (520, 528, ¶ 50) configured to at least one of: 
enable, via a first clutch (520), a transfer of power from the engine output (514), or enable, via a second clutch (528), a transfer of power associated with the flywheel (502); and 
a variable drive (520, 528, 570) configured to drive the accessory drive (542) using power from at least one of the engine (504) or the flywheel (502) according to a setting of the clutch system (520, 528).  Ibid. abstract, ¶¶ 2-9, 74, 77-84, claims 1-15.  
See also legal precedent cited in claim 1 above.
	Claim 10
The variable drive (520, 528, 570) comprises:
a first variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72) configured to be mechanically coupled to the accessory drive (542) and coupled to the engine output (514) via the first clutch (520); 
a second variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72)
configured to be mechanically coupled, via the second clutch (528), to the flywheel (502); and
a drive element, i.e., a belt between each of the pulleys (not shown, ¶¶ 45-46, 53-54, 58-59, 66-67, 71-72) configured to rotate, according to the setting of the clutch system (520, 528), about the first variable pulley (not shown) and the second variable pulley (not shown) to at least one of: 
drive the second variable pulley (of 570, not shown) to charge the flywheel (502) with kinetic energy, or 
drive the first variable pulley (of 570) via kinetic energy from the flywheel (502).
Ibid. abstract, ¶¶ 2-9, 74, 77-84, claims 1-15.  
	Claim 12
	The setting of the clutch system (520, 528) enables bidirectional power transfer via a driveshaft (540, FIG. 5, ¶¶ 50-52) of the accessory drive (542). 
	Claim 14
	The setting of the clutch system (520, 528) is based on or capable of being based on an operating mode/state of operation of the power system (500) (abstract, ¶¶ 80, 81, 83; claims 1, 11). 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wesolowski in view of Heinrich et al. (US 5,792,013).
	Wesolowski teaches a method (¶¶ 8-9, claims 11-15) performed by a variable drive system (520, 528, 570) to transfer power from a power system (504) to an accessory drive (542) of a machine (520, 528, 570), the method comprising: 
setting, based on an operating mode of the machine (based on signals sent to and/or from controller 530, ¶ 55 et seq.), a first variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72) of a variable drive (520, 528, 570, FIG. 5, ¶ 50 et seq.);
setting, based on the operating mode (based on signals sent to and/or from controller 530, ¶ 55 et seq.), a second variable pulley (not shown; ¶¶ 27-28, 45-46, 53-54, 58-59, 66-67, 71-72) of the variable drive (520, 528, 570); and 
causing, based on the operating mode, a clutch system (520, 528) to engage at least one of: 
   an engine drive clutch (520) of an engine (504) of the power system, or 
   a flywheel drive clutch (528) of a flywheel (502) of the power system. 
Wesolowski teaches the invention substantially as claimed.  However, Wesolowski does not teach a first engagement radius of the first variable pulley and a second engagement radius of the second variable pulley.
Heinrich teaches a first engagement radius of a first variable pulley 24, 25 (FIG. 2; col. 4, l. 61-col. 5, l. 9) and a second engagement radius of a second variable pulley 26, 27 (FIG. 2; col. 4, l. 61-col. l. 9) in order to, inter alia, improve the engagement conditions between a drive element
(a chain) and the first and second variable pulleys (cone elements).  Id. col. 2, l. 20-col. 3, l. 35. 
It would have been obvious to the PHOSITA at the time of filing of the application to set  
the first engagement radius for Wesolowski’s first variable pulley and the second engagement radius for Wesolowski’s second variable pulley in order to, inter alia, improve the engagement conditions between Wesolowski’s drive element and Wesolowski’s first and second variable pulleys as taught or suggested by Heinrich.  The setting of operation of first and second engagement radii for Wesolowski’s pulleys would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Indication of Allowable Subject Matter
Claims 4-8, 11, 13 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a. Lupo (US 4,304,150) teaches a variable drive system 10 comprising first and second
pulleys 40 and 44 (FIGS. 1-3), a clutch 48 and a flywheel 18 (id. col. 4, l. 11 et seq.); 
b. Nishimaki et al. (JP 2015190536 A) teaches a variable drive system comprising first
and second pulleys 30 and 32 (FIGS. 1-2), a motor 12, first and second clutches 26 and 28 (see
translation, abstract, description of embodiments on p. 2 et seq. and claims); 
c. Bruestle et al. (US 20180112738) teaches a variable drive system comprising first and second pulleys 15 and 20 (FIG. 1), a clutch 45, first and second flywheels (¶¶ 17-65, claims 1-10);
d. Nakada et al. (WO 2103175587 A1) teaches a variable drive system 1 comprising first and second pulleys 10 and 11, an engine 2, first, second and third clutch mechanisms C1-C3 (see EPO machine translation of description and claims); 
e. Rippelmeyer et al. (US 20180252315) teaches a variable drive system (FIG. 2) comprising first and second pulleys 151 and 152, and a clutch 156 (id. ¶ 14 et seq., claims 1-19); 
f. Kang et al. (US 20110053720) teaches a variable drive system comprising first and second pulleys P1, P2, a clutch C, an engine E, a flywheel FW, and a clutch C; and
g. Kaji et al. (US 20180163827) teaches variable pulleys 20, 30 (¶ 34 et seq.).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656